In The

                              Court of Appeals
                   Ninth District of Texas at Beaumont
                            ____________________

                             NO. 09-14-00341-CV
                            ____________________

                    SANDY RAY DICKERSON, Appellant

                                       V.

    BRAD LIVINGSTON, MICHEL J. BUTCHER, AND RICHARD K.
                         ALFORD, Appellees
__________________________________________________________________

                On Appeal from the 258th District Court
                         Polk County, Texas
                        Trial Cause No. 28616
__________________________________________________________________

                         MEMORANDUM OPINION

      Sandy Ray Dickerson, an inmate housed with the Texas Department of

Criminal Justice-Institutional Division, sued Brad Livingston, Michel J. Butcher,

and Richard K. Alford on grounds that officers allegedly entered his cell to

conduct a search, broke his typewriter during the search, and the Department

refused to repair or replace the typewriter. The trial court ordered the Texas

Attorney General’s Office to review Dickerson’s “pleadings, affidavits, unsworn


                                       1
declarations, and exhibits for compliance” with Chapter 14 of the Texas Civil

Practice and Remedies Code. In an amicus curiae advisory, the Attorney General

argued that Dickerson failed to comply with Chapter’s 14’s procedural

requirements and that Dickerson’s claims have no arguable basis in law. The trial

court subsequently dismissed Dickerson’s suit as frivolous and for failure to

comply with Chapter 14. Dickerson appealed, and we construe his brief as raising

one appellate issue challenging the dismissal of his lawsuit. We affirm the trial

court’s judgment.

      Under Chapter 14, an indigent inmate must file an affidavit or declaration

that contains a certified copy of the inmate’s trust account statement and that:

      (1) [identifies] each action, other than an action under the Family
      Code, previously brought by the person and in which the person was
      not represented by an attorney, without regard to whether the person
      was an inmate at the time the action was brought; and

      (2) [describes] each action that was previously brought by:

             (A) stating the operative facts for which relief was sought;

             (B) listing the case name, cause number, and the court in which
      the action was brought;

             (C) identifying each party named in the action; and

             (D) stating the result of the action, including whether the action
      or a claim that was a basis for the action was dismissed as frivolous or
      malicious under Section 13.001 or Section 14.003 or otherwise.

                                          2
Tex. Civ. Prac. & Rem. Code Ann. § 14.004(a), (c) (West Supp. 2014). The inmate

must also file an affidavit or unsworn declaration stating the date that his grievance

was filed and the date the written decision was received by the inmate, and provide

a copy of the written decision from the grievance system. Id. § 14.005(a) (West

2002). The filings required under Chapter 14 are “‘an essential part of the process

by which courts review inmate litigation.’” Amir-Sharif v. Mason, 243 S.W.3d 854,

857 (Tex. App.—Dallas 2008, no pet.) (quoting Hickson v. Moya, 926 S.W.2d 399,

390 (Tex. App.—Waco 1996, no writ)). We review the trial court’s dismissal of

Dickerson’s lawsuit for abuse of discretion. See Hickson, 926 S.W.2d at 398.

      The record does not reflect that Dickerson provided the trial court with a

certified copy of his trust account statement or a copy of the written grievance

decision. See Tex. Civ. Prac. & Rem. Code Ann. §§ 14.004(c); 14.005(a). Nor did

Dickerson’s affidavit of previous filings state the operative facts for which he

sought relief, list the case names, cause numbers, and the courts in which those

actions were brought, identify the parties named in the actions, or state the result of

the actions. See id. § 14.004(a). When an inmate does not comply with the affidavit

requirements of section 14.004 of Chapter 14, the trial court may assume the suit is

substantially similar to one previously filed by the inmate and is frivolous. Bell v.




                                          3
Texas Dep’t of Crim. Justice--Institutional Div., 962 S.W.2d 156, 158 (Tex.

App.—Houston [14th Dist.] 1998, pet. denied).

      Dickerson’s failure to file an inmate trust account statement and an affidavit

of previous filings with the information required by Chapter 14 justified the trial

court’s dismissal of Dickerson’s lawsuit.1 See Amir-Sharif, 243 S.W.3d at 857

(Because Chapter 14’s filing requirements “enable the court to determine whether

an indigent inmate’s suit should be dismissed, . . . the failure to file the affidavit

with the required information or the inmate trust account statement can result in

dismissal[.]”). Accordingly, the trial court did not abuse its discretion by

dismissing Dickerson’s lawsuit for failure to comply with Chapter 14’s procedural

requirements. See id.; see also Bell, 962 S.W.2d at 158. Because dismissal is

proper for this reason, we need not determine whether the trial court abused its



      1
        Dickerson filed a motion with this Court, in which he seeks to correct
incomplete filings. Our review, however, is limited to the record before the trial
court at the time of its ruling. Congleton v. Shoemaker, No. 09-11-00453-CV, 2012
Tex. App. LEXIS 2880, at **15-16 n.3 (Tex. App.—Beaumont Apr. 12, 2012, pet.
denied) (mem. op.). Moreover, even in his motion on appeal, Dickerson failed to
provide an affidavit or unsworn declaration of previous filings that complies with
Chapter 14. See Fairfax v. Milligan, No. 12-10-00324-CV, 2011 Tex. App. LEXIS
6722, at *6 (Tex. App.—Tyler Aug. 24, 2011, pet. denied) (mem. op.) (“[T]he
inmate must always include a sufficient description of the operative facts of prior
suits, because that is the only way in which a court may evaluate whether the prior
suit is substantially similar to the present suit.”). We deny Dickerson’s motion to
correct incomplete filings.
                                          4
discretion by also dismissing Dickerson’s lawsuit as frivolous. See Tex. R. App. P.

47.1. We overrule Dickerson’s sole issue and affirm the trial court’s judgment.

      AFFIRMED.


                                              ___________________________
                                                   STEVE McKEITHEN
                                                       Chief Justice

Submitted on December 29, 2014
Opinion Delivered January 15, 2015

Before McKeithen, C.J., Kreger and Horton, JJ.




                                         5